Citation Nr: 0411746	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  03-11 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
loss of bilateral acoustic reflexes (also characterized as 
audio dyslexia).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel




INTRODUCTION

The veteran had over 20 years of active military service; she 
retired from service in March 1997. 

In January 2003, service connection for loss of bilateral 
acoustic reflexes, also claimed as audio dyslexia, was 
granted by the Board of Veterans' Appeals (Board).

This matter is now before the Board on appeal from a February 
2003 RO determination that denied a compensable evaluation 
for this disability.  

The RO has characterized this issue as the evaluation of 
"bilateral hearing loss with loss of acoustic reflexes."  
However, as noted by the veteran herself, she has been 
service connected for hearing loss since April 1997, well 
before the Board's decision to grant service connection for 
"loss of bilateral acoustic reflexes, also claimed as audio 
dyslexia."  Based on the veteran's statements, it does not 
appear that the veteran is now seeking a compensable 
evaluation for her service connected bilateral hearing loss, 
but is instead seeking a separate, compensable evaluation for 
her now service connected loss of bilateral acoustic 
reflexes, also characterized as audio dyslexia.  The Board, 
accordingly, has re-characterized this issue in light of the 
veteran's assertions.  A notice of disagreement (NOD) was 
received in February 2003.  A statement of the case (SOC) was 
issued in April 2003.  A substantive appeal was received from 
the veteran in May 2003.  The veteran cancelled her request 
for a hearing before the Board in October 2003.  

The Board has also characterized the veteran's service-
connected disability in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing claims for a higher initial rating following 
a grant of service connection from those involving a request 
for an increase for already service-connected disability).

For reasons expressed below, this issue is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on her 
part, is required.


REMAND

To properly adjudicate the claim on appeal, the Board 
believes that a more comprehensive evaluation of the 
veteran's new service-connected disability is in warranted, 
as there is currently insufficient evidence to address 
whether the disability at issue causes functional impairment 
other than simple hearing loss.  See 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination to obtain clinical findings and medical 
opinion needed to evaluate the claim on appeal..  The veteran 
is hereby notified that failure to report to any such 
scheduled examination, without good cause, may well result in 
a denial of the claim.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.   

Prior to arranging for the requested examination, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying her that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also request that the veteran provide all evidence in her 
possession.  After providing the appropriate notice, the RO 
should obtain any additional evidence for which the veteran 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 38 
C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
her representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (to specifically 
include VA or private medical evidence).  
The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession (that she has not already 
submitted), and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one year period).

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3. The RO should also arrange for the 
veteran to undergo examination by a VA 
otolaryngologist (ear, nose, and throat 
specialist) to obtain information as to 
the severity of her service-connected 
loss of bilateral acoustic reflexes (also 
characterized as audio dyslexia).  The 
entire claims file, to include a complete 
copy of this REMAND, must be made  
available to the physician designated to 
examine the veteran, and the examination 
report should include consideration of 
the veteran's documented medical history 
and assertions.  Any and all indicated 
tests and studies (to include audiometry) 
should be accomplished and all clinical 
findings should be reported in detail.  

The physician should provide an 
assessment of the  severity of the 
veteran's loss of bilateral acoustic 
reflexes (also characterized as audio 
dyslexia).  In doing so, examiner should 
specifically address whether the service-
connected disability results in 
functional impairment beyond, and capable 
of being separately evaluated from, 
hearing loss. 

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to her 
by the pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should adjudicate the claim in light of 
all pertinent evidence. 

9.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate supplemental SOC (to include 
citation to and discussion of all 
additional legal authority and/or 
evidence considered, and full reasons and 
bases for all determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



